Jordan, C. J.
This action was instituted in the Grant Superior Court, to recover upon a gas lease. The cause was subsequently venued to the Blackford Circuit Court. The complaint is in three paragraphs. A demurrer to each paragraph was sustained. These rulings of the lower court are the only errors assigned and relied upon in this appeal for reversal. Counsel for appellee urge the same objections to appellants’ brief that were pointed out in the case of Pry v. Ramage (1911), ante, 446, namely, that the paragraphs to which demurrers were sustained were not set out in full nor in substance in the brief, as required by the rules of the Supreme and Appellate Courts. An examination of appellants’ brief fully sustains appellee’s objection.
*485It follows, therefore, that all the errors assigned and relied on for reversal must be deemed and held to be waived, and for this reason the appeal must be dismissed. Pry v. Ramaye, supra.
Appeal dismissed.